PER CURIAM.
Pursuant to Florida Rules of Civil Procedure 3.16, 31 F.S.A., the petition for rehearing was not timely served in the lower court and said court was therefore precluded from legally entertaining the same1 and the amended final decree must be reversed. Although the point was not raised by appellant, nevertheless, the record is before this court and the date of the final decree and date of filing petition for rehearing shown therein reveals the failure to. comply with the above stated Rule. There is no showing that said cause falls within, any of the provisions of Florida Rules of Civil Procedure 1.38, 30 F.S.A.
Therefore, the order appealed is reversed and the Chancellor is directed to reinstate-the original final decree.
W1GGINTON, Acting C. J., and STUR-GIS and JOHNSON, JJ., concur.

. Lehman v. Spencer Ladd’s, Inc. (Fla.S.Ct. Opinion filed November 3, 1965); Ganzer v. Ganzer (Fla.1956) 84 So.2d 591; State ex rel. Huntley Bros., Inc., et al. v. Gooding, (Fla.App.1st, 1963) 149 So.2d 55.